Citation Nr: 1630299	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as neurodermatitis, as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1969, with service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This claim was remanded by the Board in March 2013 and March 2015.  In November 2015, the Board denied the service connection claim for a skin disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2016 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMPR.  (The parties to the June 2016 JMPR agreed that the portions of the Board's decision denying entitlement to service connection for a skin disorder as a result of in-service herbicide exposure or as secondary to diabetes mellitus should remain undisturbed.)  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties to the June 2016 JMPR agreed that the medical opinions of record were inadequate as to the issue of whether the Veteran's service-connected PTSD aggravates his neurodermatitis.  The JMPR stated that the April 2015 VA examiner only provided a discussion regarding the lack of a causal connection between the skin disorder and the Veteran's PTSD, and did not provide a sufficient rationale as to whether the PTSD aggravated the neurodermatitis.  As such, a remand is required in order to obtain an addendum opinion regarding whether the Veteran's skin disorder is aggravated by his PTSD.  Any outstanding VA treatment records should also be secured.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding records of VA treatment dated since April 2013.  

2.  Then, obtain an addendum opinion by a psychiatrist or  psychologist to determine whether the Veteran's skin disorder is caused or aggravated by his service-connected PTSD.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  

The entire claims file should be provided to the examiner for review in conjunction with the examination.  

After reviewing the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neurodermatitis is (1) caused or (2) aggravated (permanently worsened beyond the normal course of the disease) by the Veteran's PTSD.  In addressing these questions, the examiner should consider the July 2007 VA treatment record noting that the Veteran reported that he was told in the past that his skin disorder was "nerv[o]us dermatitis;" the September 2013 VA opinion noting that neurodermatitis is another term for Skin Picking Disorder (SPD), which is a psychiatric disorder; and the April 2015 VA examination report noting that neurodermatitis is a psychiatric disorder but that it is unlikely to be associated with PTSD.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

3.  Then, after taking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




